—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 9, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant testified that she left her job as a credit manager and moved to Florida because certain incidents which oc*943curred over a two-year period caused her to feel unsafe in New York City. Claimant presented no evidence at the hearing that she suffered from stress as a result of these incidents or that she was advised by a doctor to move due to her fears. In addition, the incidents about which claimant testified were unrelated to her employment and it has been held that such fear does not constitute good cause for leaving one’s job. Under the circumstances, the Board’s decision that claimant voluntarily left her employment without good cause while work was still available is supported by substantial evidence and must be affirmed.
Cardona, P. J., Mikoll, Mercure, White and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.